COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER


Appellate case name:       The Board of Trustee of the Houston Firefighters Relief and
                           Retirement Fund v. The City of Houston

Appellate case number:     01-12-01167-CV

Trial court case number: 1228760

Trial court:               189th District Court of Harris County

        Appellant, the Board of Trustees of the Houston Firefighters Relief and Retirement Fund,
has filed a motion to continue suspension of enforcement of judgment. In its motion, appellant
requests that we "allow the trial court’s Order suspending enforcement of its Judgment/Order of
December 21, 2012 to remain in force pending appeal." Although appellant states that it has
requested the reporter’s and clerk’s records, we have neither a clerk’s record containing the order
of suspension or the order of mandamus nor any transcript regarding the order of suspension.
The record, however, is not due to be filed an this Court until February 19, 2013 Accordingly,
we ORDER this motion be carried with this case until a record IS filed containing the necessary
documents permitting us to review the trial court’s determination regarding suspension of
enforcement of its judgment. See TEx. R. P. 24.2(a)(5).
        Further, appellee, the City of Houston, Texas, has filed an unopposed motion to
accelerate and/or give precedence to this appeal. In its motion, appellee argues that this case
should be accelerated "in the interest of justice to avoid or at least minimize frustration of
Houston’s ability to comply with the statutory deadline for" a statutorily-mandated audit. Based
on the need for Houston to comply with its statutory obligations, conclude that it would be in
the interest of justice to shorten the time for filing briefs in this case and that this case should be
given precedence over other, non-accelerated civil cases. See TEx. R. AP ’. P 38.6(d); 40.1(c).
Accordingly, we GRANT appellee’s motion and ORDER that appellant’s brief be filed no later
than 20 days from the date the appellate record is complete. Appellee’s brief, if any, must be
filed no later than 20 days from the date appellant’ s brief is filed.
        It 1s so ORDERED.

Judge’s signature:/s/Jim Sharp, Jr.
                  [El Acting individually      [] Acting for the Court
Date January 30, 2013